Citation Nr: 0827969	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-41 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for cervical degenerative 
joint/disc disease, also claimed as neck pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in April 2007.  A transcript 
of the hearing is associated with the veteran's claim folder.

In February 2008, the Board remanded this appeal for further 
development.  A review of the record shows that the remand 
instructions have been complied with.  Stegall v. West, 11 
Vet. App. 268 (1998).  The case has since been returned to 
the Board and is now ready for appellate review.


FINDINGS OF FACT

The evidence fails to show that the veteran's current 
cervical degenerative disease is causally related to his 
service.


CONCLUSION OF LAW

Service connection for cervical degenerative joint/disc 
disease is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2005.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

VA has obtained service medical records, obtained medical 
opinion as to the etiology and severity of disabilities, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2007).  Where a veteran has served for 90 days or 
more during a period of war, or during peacetime service 
after January 1, 1947, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his present disability was caused 
by an injury he received in service when a steel hatch fell 
on his head.  There is no record of such an injury in his 
service medical records, and no neck or head injuries were 
noted at the veteran's separation physical examination.  At 
the Board hearing in April 2007, the veteran presented a June 
2006 letter from the Navy corpsman who treated him in 
service, relating that the veteran sustained a laceration to 
his head as a result of being hit by a hatch cover and was 
treated with suturing and dressing of the wound.  

The evidence includes private treatment records dated from 
December 1995 to January 1996, which show that the veteran 
was treated for pain, weakness, and limited range of motion 
in his lumbar spine and lower extremities.  The record also 
includes a May 2005 statement from C. I. Campbell, M.D., in 
which he indicates that the veteran's neck pain is most 
likely associated with his in-service head injury.  
Additionally, the record contains a March 2005 statement from 
E. Bowman., a chiropractor who has treated the veteran, which 
states that the veteran has degenerative changes throughout 
the cervical spine, including disc space narrowing with 
spurring and arthritic changes of the posterior joints.  He 
states that the type of arthritis the veteran has occurs 
after cervical spine injuries and will manifest on x-rays 
years later.

Pursuant to the Board's remand instructions, the veteran 
underwent a VA examination of his spine in March 2008.  The 
examiner reviewed the claims file, including the corpsman's 
statement about the in-service injury.  The examiner noted 
that the veteran had not complained of neck pain at the time 
of the injury or later while in service and that he reported 
his neck pain "only began later."  The veteran reported 
that his neck pain had worsened in the last four to five 
years and that he has constant pain which flares up easily.  

After examination and review of x-rays, the examiner 
diagnosed cervical degenerative disc disease.  He stated 
that, contrary to the chiropractor's assertions, the 
veteran's type of disease is frequently found in older 
adults, often asymptomatically, and does not necessarily 
result from a traumatic injury.  The examiner also noted that 
Dr. Campbell's assessment appears to have been made on the 
basis of the veteran's own statements, without a review of 
the entire record.  Finally, the examiner stated that, as 
there were no medical records documenting a specific injury 
to the neck itself, no concomitant or concurrent concussion 
and no follow up care after the initial injury, "it would be 
difficult to establish a neck injury in general from the 
steel hatch incident."  He concluded that the veteran's 
cervical disease is not at least as likely as not related to 
his in-service head injury.  

The veteran submitted a statement in response to the VA 
examiner's report in which he points out that medical 
facilities on board the ship were very limited and it was not 
possible to make x-rays at the time of his injury.  Thus, he 
argues, the full extent of his injury could not be known at 
that time.

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Smith v. Derwinski, 1 Vet. App. 235, 237 (1991).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

After carefully evaluating the relevant evidence, the Board 
has determined that the veteran's current cervical 
degenerative joint/disc disease is not related to his time in 
service.  The evidence shows that the veteran suffered a head 
injury in service; however, the fact that an injury occurred 
in service is not enough.  It must also be shown that the 
veteran suffered a chronic disability as a result of that 
injury.  The veteran's service medical records do not show 
that he received any subsequent treatment for this injury.  
The Board acknowledges the veteran's contention that he does 
not remember undergoing a separation physical examination.  
Nonetheless, there is a report of such examination in his 
service medical records, and it does not note that he 
complained of any neck pain at that time.  Furthermore, while 
the veteran reports that he received treatment since the 
early 1970s, there is no medical evidence in the record of a 
disability in his spine until 1995, and no record of a 
cervical spine disability until 2005, more than 30 years 
after service.  That the disability manifested many years 
after service weighs against a finding of service connection.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints).

The Board acknowledges that the veteran has submitted two 
medical opinions relating his current disability to his in-
service injury.  It is noted, however, that Dr. Campbell 
presents his opinion as a bare assertion without providing a 
rationale for his conclusion or referencing any evidence 
other than the veteran's own statements, while the 
chiropractor's brief rationale for his opinion is 
contradicted by the VA examiner.  The Board finds that the 
March 2008 VA opinion is of greater probative weight because 
the examiner reviewed the relevant evidence in the claims 
file and provided a more thorough rationale for the opinion, 
with citation to both the clinical record and radiographic 
studies in the claims file.

The veteran is competent to describe the symptoms he has 
experienced.  As a layperson, however, he is not competent to 
provide a medical opinion about the cause of his current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board does not deny that he was injured in 
service, but it must base its opinion on the facts that can 
be objectively shown from the evidence of record. 

In conclusion, the Board finds the evidence that there is no 
relationship between the veteran's current neck disability 
and his service more probative and persuasive than the 
evidence to the contrary.  Therefore, the preponderance of 
the evidence is against his claim of service connection for 
cervical degenerative joint or disc disease.  Prejean, 13 
Vet. App. at 448-49.  Accordingly, the claim must be denied.


ORDER

Service connection for cervical degenerative joint/disc 
disease is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


